NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                      File Name: 16a0406n.06

                                    No. 15-6133

                     UNITED STATES COURT OF APPEALS
                          FOR THE SIXTH CIRCUIT

                                                                         FILED
UNITED STATES OF AMERICA,                     )                       Jul 19, 2016
                                                                 DEBORAH S. HUNT, Clerk
                                              )
      Plaintiff-Appellee,                     )
                                              )    ON APPEAL FROM THE
v.                                            )    UNITED STATES DISTRICT
                                              )    COURT FOR THE EASTERN
DYLAN QUANDT,                                 )    DISTRICT OF TENNESSEE
                                              )
      Defendant-Appellant.                    )
                                              )
__________________________________/           )

Before: GUY, BOGGS, and MOORE, Circuit Judges.

      RALPH B. GUY, JR., Circuit Judge. Defendant, Dylan Quandt, appeals his

sentence of one year and one day of imprisonment for possession of child pornography,

18 U.S.C. § 2252(a)(4)(B). We affirm.

                                         I.

      Defendant, then age 20, used his computer to download 834 images of child

pornography. He fully cooperated with FBI agents, turned over all images, and pleaded

guilty without the benefit of a plea bargain.     After the district court considered

defendant’s objection to the use-of-a-computer enhancement, his calculated guidelines
Case No. 15-6133                                                                           2
United States v. Quandt

range was 63 to 78 months of imprisonment. At the request of the district court, the

parties filed “extraordinarily thorough” additional sentencing briefs.

       At a second sentencing hearing, the district court acknowledged defendant’s

guidelines range but indicated it would vary downward. The district court inquired about

the applicability of the Bistline series of cases discussed in the government’s

supplemental sentencing brief. In Bistline, this court twice remanded the district court’s

sentence of one day in prison (with substantial terms of supervised release and home

confinement) for possession of child pornography, reassigned sentencing to a different

judge, and ultimately affirmed a one-year sentence. See United States v. Bistline (Bistline

I), 665 F.3d 758 (6th Cir. 2012); United States v. Bistline (Bistline II), 720 F.3d 631 (6th

Cir. 2013); United States v. Bistline (Bistline III), 605 F. App’x 529 (6th Cir. 2015), cert.

denied 136 S. Ct. 169 (2015). At sentencing, defendant’s counsel characterized the

government’s argument as “suggesting that [Bistline created] a bottom line below which

the Court cannot go,” a characterization the government disputed. The district court

recognized that Bistline was “very, very instructive,” but “made clear that [it did not]

think that Bistline or any other Sixth Circuit case stands for the proposition that [one year

of imprisonment] is a floor below which you cannot go . . . .” The district court imposed

a sentence of one year and one day of imprisonment, plus 20 years of supervised release.

Defendant objected, asserting that he should instead receive only home confinement. He

renews this argument on appeal.
Case No. 15-6133                                                                           3
United States v. Quandt

                                             II.

       We review defendant’s sentence for reasonableness under an abuse-of-discretion

standard, giving “due deference to the district court’s decision that the [18 U.S.C]

§ 3553(a) factors, on a whole, justify the extent of the variance.” Gall v. United States,

552 U.S. 38, 51 (2007). A district court abuses its sentencing discretion if it “commit[s a]

significant procedural error,” id., “selects a sentence arbitrarily, bases the sentence on

impermissible factors, fails to consider relevant sentencing factors, or gives an

unreasonable amount of weight to any pertinent factor,” United States v. Conatser,

514 F.3d 508, 520 (6th Cir. 2008).

                                            III.

       Defendant claims that his sentence is unreasonable because the district court

misinterpreted Bistline as creating a one-year mandatory minimum for possession of

child pornography. Over the course of two hearings, the district court exhaustively

discussed Bistline and how the case informed its sentencing determination. Although it

queried whether it might read Bistline to stand for a one-year sentencing floor, it went to

great lengths to explain that the case was merely instructive on the seriousness of child

pornography offenses, and did not establish any mandatory minimum sentence.

       The district court did exactly what it must: evaluate all of the sentencing factors in

light of the seriousness of the offense conduct. The sentence it imposed was the result of

its independent analysis of the § 3553(a) factors, not any misunderstanding about whether

Bistline or any other ruling created, by judicial fiat, a one-year mandatory minimum
Case No. 15-6133                                                                         4
United States v. Quandt

sentence for possessing child pornography. As the district court repeatedly noted, and we

affirm, this court has done no such thing. See Bistline I, 665 F.3d at 761 (“[D]efining

crimes and fixing penalties are legislative . . . functions.” (quoting United States v.

Evans, 333 U.S. 483, 486 (1948)).

       Defendant nevertheless argues his sentence is substantively unreasonable because

he was less culpable than defendants who received similar sentences for violating the

same law. He contrasts the facts of his case with those that resulted in one-year sentences

in Bistline and Robinson. United States v. Robinson (Robinson II), 778 F.3d 515 (6th Cir.

2015), cert. denied 135 S. Ct. 2904 (2015). So too did the district court in discussing the

§ 3553(a) factors, especially reduction of unwarranted sentencing disparities. It reached a

different result than defendant would like, but it was not an unreasonable one. See

United States v. Hogan, 458 F. App’x 498, 504 (6th Cir. 2012) (“That the court did not

weigh the factors raised by Defendant in the manner that he would have liked . . . does

not indicate that the court acted improperly or disregarded Defendant’s arguments.”).

       The district court had discretion to impose a lesser sentence, and suggested that it

still might if the circumstances call for it, commenting that defendant was not “the least

culpable child pornography defendant [the court wi]ll ever see.” The 366-day sentence it

imposed was procedurally and substantively reasonable, and therefore not an abuse of

discretion.

       AFFIRMED.